Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al (US 2018/0113200 A1).

Regarding claim 1, Steinberg et al discloses a light detection and ranging system (Fig. 1A-2B) comprising:
a light source (Fig. 2B, 112) configured to emit a plurality of laser beams for measuring distances of objects in a three-dimensional environment (object 208 shown in Fig. 2A);
a scanner (Fig. 1, rotary mirror 114) having a plurality of scan axes and configured to direct the plurality of laser beams to the three-dimensional environment;
a detection module (116) configured to output distance measurements of the objects in the three-dimensional environment based on returned beams of the emitted laser beams; and
a controller (118) coupled to the scanner and configured to cause the scanner to adjust a resolution of the distance measurements based on one or more real-time conditions (para 121 lines 9-13, paras 634 and 650).

Regarding claim 2, the light detection and ranging system of claim 1, wherein the controller is configured to further cause the scanner to allocate resolutions to different regions of a field of view (paras 650 and 651).

Regarding claim 3, the light detection and ranging system of claim 2, wherein the controller is configured to cause the scanner to allocate a higher resolution to a selected region of the field of view than other regions of the field of view (paras 650, 654 and 662).

Regarding claim 4, the light detection and ranging system of claim 1, wherein the plurality of scan axes have different scan frequencies (para 247).

Regarding claim 5, the light detection and ranging of claim 1, wherein the scanner comprises a single mirror attached to a gimbal frame (see Figs. 3A and 3B).

Regarding claim 6, the light detection and ranging system of claim 1, wherein the resolution of the distance measurements includes spatial resolution in a first direction and a second direction, and the controller dynamically adjusts the spatial resolution by i) varying a controlled time interval of emitting the plurality of laser beams and ii) varying a motion of the scanner about at least one of the a plurality of scan axes (paras 650 and 651).

Regarding claim 7, the light detection and ranging system of claim 6, wherein the motion of the scanner comprises a first periodic motion about a first axis (see Fig. 1A, scanning unit 104 rotates one axis), and a second periodic motion about a second axis (scanning unit 104 rotates the other axis).

Regarding claim 8, the light detection and ranging system of claim 1, wherein the controller generates a drive signal comprising a first component at a first frequency to actuate the scanner to move in a first periodic motion about a first axis (see Fig. 1A, scanning unit 104 rotates one axis) , and a second component at a second frequency to actuate the scanner to move in a second periodic motion about a second axis (scanning unit 104 rotates the other axis), and wherein the first component and the second component have a predetermined phase relationship (see Figs. 2B, 3A and 3B). 

Regarding claim 9, the light detection and ranging system of claim 8, wherein the first component and the second component are superposed according to the predetermined phase relationship with an aid of a trigger signal (control signal from processing unit 108 in Fig. 1A)).

Regarding claim 10, the light detection and ranging system of claim 1, wherein the one or more real-time conditions comprises detection (by sensing unit 106) of a target (Fig. 2A, target 208 or Fig. 4A, target 208A) in the three-dimensional environment.

Regarding claim 11, the light detection and ranging system of claim 1, wherein the one or more real-time conditions comprise an energy level of the light detection and ranging system (para 146, voltage, current frequency, capacitance, etc. are monitored by position feedback).

Regarding claim 12, the light detection and ranging system of claim 6, wherein varying the controlled time interval of the sequence of light pulses comprises generating a control signal to the light source based on the one or more real-time conditions and a positional signal about a position of the scanner (paras 650 and 651).

Regarding claims 13-25, a method for controlling a light detection and ranging system comprising:
controlling a light source to emit a plurality of laser beams for measuring distances of objects in a three-dimensional environment;
actuating a scanner having a plurality of scan axes to direct the plurality of laser beams to the three-dimensional environment;
outputting distance measurements of the objects in the three-dimensional environment based on returned beams of the emitted laser beams; and
controlling the scanner to adjust a resolution of distance measurements based on one or more real-time conditions are met by the disclosure of the prior art as set forth above in the rejection for claims 1-12.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/25/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872